Citation Nr: 0609922	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral Bell's palsy.  

2.  Entitlement to service connection for Lyme disease. 

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

4.  Entitlement to service connection for rashes.

5.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder dislocation.

6.  Entitlement to an initial compensable disability rating 
for left inguinal hernia.

7.  Entitlement to an initial compensable disability rating 
for a scar, left inguinal hernia.  


WITNESSES AT HEARING ON APPEAL

Veteran and his fiance


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to April 
1990, and then with the National Guard from April 1990 to 
June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a July 2002 rating decision, the RO, in relevant 
part, granted service connection for a right shoulder 
dislocation and assigned an initial 20 percent evaluation; 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims for service 
connection for Lyme disease and Bell's palsy; and denied 
service connection for hernia, rashes, and depression and/or 
mental deficiency.  The veteran timely perfected an appeal of 
these determinations to the Board.  

In a June 2003 rating decision, the RO granted service 
connection for left inguinal hernia and for a scar, left 
inguinal hernia, and assigned zero percent (noncompensable) 
evaluations for both disabilities.  The veteran timely 
perfected an appeal of these determinations to the Board.  

In September 2004, the veteran and his fiance testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  

In December 2004, the Board reopened the previously denied 
claim for service connection for Lyme disease and remanded 
the issues for further development.

On another matter, at a pre-hearing conference, the veteran 
expressed a desire to file a claim of entitlement to service 
connection for swollen groin, fatigue, and memory loss, to 
include as disabilities resulting from Gulf War service.  The 
issues are referred to the RO for appropriate action.

In addition, in a March 2005 VA Form 9, the veteran stated 
that he had surgery for a right inguinal hernia and indicated 
that this hernia may also be related to service.  If the 
veteran wishes to file a claim of entitlement to service 
connection for a right inguinal hernia, he should so inform 
the RO, which should take appropriate action.

Also in the above VA Form 9, the veteran requested a hearing 
before a member of the Board at the RO.  In a February 2006 
correspondence, however, he indicated that he no longer 
wanted a hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2005).  


FINDINGS OF FACT

1.  The March 1996 rating decision, which denied service 
connection for bilateral Bell's palsy, is final.  

2.  The evidence received since the March 1996 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for bilateral Bell's palsy.

3.  Lyme disease did not originate in service or within one 
year thereafter, and it is not related to any incident of 
service.  

4.  A psychiatric disorder, to include depression, did not 
originate in service or within one year thereafter, and it is 
not related to any incident of service.  

5.  The veteran currently does not have a disability 
manifested by rashes.

6.  Since September 6, 2000, the veteran's right shoulder 
dislocation has manifested in pain and slight overall 
limitation of motion of the arm; however, even when pain is 
considered, his right shoulder disability is not shown to 
result in functional loss consistent with or comparable to 
ankylosis of scapulohumeral articulation, limitation of 
motion of the arm to midway between side and shoulder level, 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, or malunion of the humerus with marked deformity, 
or to otherwise result in functional loss due to limitation 
of motion that warrants the assignment of a higher 
evaluation.

7.  Since September 6, 2000, the veteran's left inguinal 
hernia has been asymptomatic.

8.  Since September 6, 2000, the veteran's scar, left 
inguinal hernia, has manifested in a superficial, well-
healed, 8 square cm scar that is not poorly nourished with 
repeated ulceration, tender or painful on examination, 
unstable, or productive of limitation of motion.  


CONCLUSION OF LAW

1.  The evidence received since the March 1996 rating 
decision that denied service connection for bilateral Bell's 
palsy is not new and material, and thus the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.302(a) (2005).  

2.    Lyme disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

3.  A psychiatric disorder, to include depression, was not 
incurred in or aggravated by active service, and it may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

4.  A disorder manifested by rashes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

5.  The criteria for a disability rating in excess of 20 
percent for a right shoulder dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5202 (2005).

6.  The criteria for a compensable disability rating for left 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.114, Diagnostic Code 
7338 (2005).  

7.  The criteria for a compensable disability rating for a 
scar, left inguinal hernia, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, (2005); 
4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (effective since August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are "potentially applicable to 
claims pending on the date of the VCAA's enactment."  
Holiday v. Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. 
Reg. 45,620 (August 29, 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the regulations 
create an exception to the applicability rule with respect to 
VA assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his previously denied 
claim for service connection for bilateral Bell's palsy was 
received prior to August 29, 2001, the implementing and 
amended regulations do not apply for purposes of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

The RO originally denied service connection for bilateral 
Bell's palsy in a March 1996 rating decision.  The veteran 
was notified of the decision later that month.  The veteran 
did not appeal the decision.  Thus, the March 1996 decision 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) 
(2005).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001) (effective prior to August 29, 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the March 1996 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, supra.  

The evidence of record at that time showed that the veteran 
had a post-service diagnosis of bilateral Bell's palsy but 
not that it was related to service.  Thus, the evidence 
needed to reopen his claim is evidence that tends to show 
that his bilateral Bell's palsy is related to service.

The veteran contends, in essence, that his bilateral Bell's 
palsy is a complication of his Lyme disease.  In addition, at 
the September 2004 Board hearing, the veteran testified that 
he contracted Lyme disease while in service in Germany and 
that he has symptoms of Lyme disease as described in the 
submitted articles and treatises.  

The pertinent evidence received since the March 1996 rating 
decision consists of service records, excerpts from 
scientific articles and treatises, and a June 2005 VA 
examination report.  

The service documents indicate that the veteran served in 
Holland and Germany, and that he engaged in backpacking.  

The articles and treatises indicate that Lyme disease is more 
prevalent in parts of Europe, including Holland and Germany.  
They also show the symptoms of Lyme disease and reflect that 
Bell's palsy can occur in people with Lyme disease.  

The June 2005 VA examination report reflects that the 
evidence does not support the conclusion that the veteran 
contracted Lyme disease in service.  Accordingly, the 
examiner's opinion was that the veteran did not become 
infected with Lyme disease while in the military, including 
his period in the National Guard.

Although new, the received evidence is not material because 
it does not tend to show that the veteran's bilateral Bell's 
palsy is related to service.  On the contrary, the evidence 
shows that his bilateral Bell's palsy is not related to 
service.  In this regard, although the evidence shows that 
Bell's palsy can be associated with Lyme disease, the 
evidence also shows that the veteran's Lyme disease is not 
related to service.  As such, the evidence does not tend to 
show that his bilateral Bell's palsy is related to service.  
Moreover, the veteran has not otherwise submitted medical 
evidence linking his bilateral Bell's palsy to service.  

Thus, the Board finds that the received evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim for service 
connection for bilateral Bell's palsy.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  

In a December 2001 letter, issued prior to the initial AOJ 
decision, VA informed the veteran of the information and 
evidence necessary to substantiate a claim for service 
connection.  The letter also informed the veteran of his and 
VA's respective duties for obtaining evidence.  Lastly, the 
letter asked him to inform VA of any additional evidence or 
to send the evidence itself.  Thus, as a practical matter, 
the Board finds that the veteran has been asked to submit any 
evidence in his possession that pertains to his claims.  
Moreover, a March 2005 letter specifically asked the veteran 
to submit any evidence in his possession that pertains to his 
claims.

With respect to the claims for higher initial disability 
ratings, the Board notes that the veteran was not issued a 
proper VCAA notice letter prior to the initial AOJ decision.  
In an analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the above March 2005 letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The letter 
informed the veteran of the information and evidence 
necessary to substantiate a claim for a higher rating.  The 
letter also informed him of his and VA's duties in obtaining 
evidence, and specifically asked him to send any evidence in 
his possession that pertains to his claims.  This was 
followed by a readjudication in October 2005.

In addition, VA provided the veteran with a copy of the 
appealed July 2002 and June 2003 rating decisions, June 2003 
and March 2005 statements of the case, December 2004 Board 
decision and remand, and August and October 2005 supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, including a discussion of 
the old and revised regulations with respect to the 
evaluation of disabilities of the skin, and the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical and personnel records, VA and private medical 
records, VA examination reports, and statements made by and 
on behalf of the veteran in support of his claims.  
Additionally, in an October 2005 correspondence, the veteran 
indicated that he had no additional information or evidence 
pertaining to his claims.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice with 
respect to the claims for higher initial ratings.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition, the veteran was notified of the information and 
evidence required for the assignment of an increased initial 
rating.  Service connection for right shoulder dislocation, 
left inguinal hernia, and a scar associated with left 
inguinal hernia surgery were awarded effective the date of 
claim (September 6, 2000), and the currently assigned 20 
percent, zero percent, and zero percent, respectively, were 
also made effective the date of claim.  For the below 
described reasons, the claimed increased initial ratings are 
being denied, and neither an increased disability rating nor 
a new/additional effective date will be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to these down-stream issues.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error). 

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If a psychosis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends, in essence, that he contracted Lyme 
disease in service while backpacking through Europe and 
California.  He further contends that he has associated 
complications, to include a psychiatric disorder and rashes.

Lyme Disease

After review, the Board finds that the veteran's Lyme disease 
did not have its onset during service.  In this regard, his 
service medical records do not contain any complaints, 
treatments, or diagnoses of Lyme disease.  The earliest 
indication of Lyme disease is contained in October 1995 VA 
treatment notes, which reflect complaints of facial droop and 
drooling, left occipital and neck pain, and an inability to 
close the right eye for the past five days.  The diagnosis 
was Bell's palsy.  Additional VA treatment notes reflect a 
history of bilateral Bell's palsy since 1994.  The Board 
observes that Bell's palsy is associated with Lyme disease.  
However, the Board observes that the veteran was not 
diagnosed with bilateral Bell's palsy until over four years 
after separation from service.  Even considering a history of 
bilateral Bell's palsy since 1994 dates the onset of Lyme 
disease to over three years after separation from service.

The Board also finds that the veteran's Lyme disease is not 
related to any incident of service.  In this regard, the 
Board notes a June 2005 VA examination report.  Based on a 
review of a November 1995 VA medical center admission record, 
which indicated a history of symptoms for the last 14 months, 
the examiner stated that the veteran's major symptoms began 
around July 1994.  The examiner related that the Infectious 
Disease team felt that the veteran's bilateral Bell's palsy 
may have been due to Lyme infection and tested the veteran, 
who showed a positive Lyme titer of 512.  He noted that the 
veteran had a lumbar puncture, which showed no signs of 
inflammation or infection, given an initial diagnosis of Lyme 
disease, and treated with a 21 day course of intravenous 
ceftriaxone.  He added that, since the diagnosis of Lyme 
disease in 1995, the veteran reported multiple problems.  The 
veteran complained of continuing facial droop, periods of 
depression and low energy, frequent episodes of joint pain, 
and problems with concentration and poor memory.  The 
examiner noted that there were not a lot of visits to the VA 
and as a result he did not have a lot of contemporaneous 
documentation of these complaints or objective findings.  

The examiner stated that the veteran developed Bell's palsy 
in November 1995 and was subsequently diagnosed with Lyme 
disease.  The examiner noted that the veteran's reported 
history of having symptoms for as long as 14 months.  He 
observed that, if all of the symptoms are due to Lyme 
disease, that would mean that the veteran developed the start 
of symptoms in June 1994.  Because the veteran was on active 
duty from July 1985 to April 1990 and with the National Guard 
from April 1990 to June 1991, the examiner stated that the 
veteran developed Lyme disease three years after he left the 
National Guard.  He further noted that three years is a 
significant amount of time to develop Bell's palsy, which 
mostly occurs during the initial months after infection.  He 
opined that the veteran likely was infected in the months 
immediately prior to June 1994 when he developed Bell's palsy 
for the first time and was treated at an outside facility 
with steroids, which resulted in significant improvement.  
The examiner commented that there are no records to review 
about that diagnosis and treatment, and there is no 
indication that the veteran was treated with antibiotics.

The examiner also noted that the veteran pointed to several 
conditions he had in the military that he says are associated 
with Lyme disease.  With respect to the inguinal hernia, the 
examiner stated that this is not a lymphatic condition and is 
not due to Lyme disease.  Regarding the recurrent shoulder 
dislocation, the examiner stated that this also is not a 
problem associated with Lyme disease but rather is a 
structural problem.  

In sum, the examiner stated that there are no records 
provided that support that the veteran obtained Lyme 
infection while serving in the military.  He pointed out that 
in fact the course of the disease and presentation argues 
against getting infected in the military as the veteran had 
his first symptoms three years after he left the National 
Guard.  Therefore, the examiner concluded that the veteran 
did not become infected with Lyme disease while in the 
military.

The above VA examination report shows that the veteran's Lyme 
disease is not related to service, to include both his active 
service and National Guard service.  The Board notes that the 
November 1995 VA admission report referenced by the examiner 
is not of record.  However, the examiner appears to have 
provided a thorough summary of the contents of that report.  
In addition, there is no indication in the record that the 
examiner's recitation of the November 1995 report is 
inaccurate.  The October 1995 VA treatment notes of record 
reflect a follow-up appointment with the neurology 
department.  Subsequent VA treatment notes reflect a history 
of bilateral Bell's palsy since 1994/1995.  Thus, the 
examiner's recitation of the November 1995 VA admission 
report is consistent with the other evidence of record.  
Furthermore, in terms of the date of onset of the veteran's 
Lyme disease, the examiner's recitation of the November 1995 
report is favorable to the veteran in that it dates the 
beginning of symptoms to 14 months prior to the earliest 
medical evidence of record.  

The Board acknowledges the veteran's contentions that his 
Lyme disease is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Similarly, the Board notes that a January 2005 VA treatment 
note reflects the veteran's report of having had symptoms of 
Lyme disease in 1985.  Initially, the Board observes that the 
evidence of record does not support this contention.  
Furthermore, the Board notes the above VA examiner's 
discussion that the veteran's alleged associated problems 
were not related to Lyme disease.  See Jones, supra; 
Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for Lyme disease.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder, to Include Depression

In light of the above finding that the veteran's Lyme disease 
is not related to service, the Board finds the veteran's 
contention that he has a psychiatric disorder, to include 
depression, as an associated complication of Lyme disease to 
be unsupported by the record.  Moreover, service connection 
on a secondary basis is not warranted.  See 38 C.F.R. 
§ 3.310.  

After review, the Board notes that the veteran's service 
medical records are negative for symptoms, treatment, or 
diagnosis of a psychiatric disorder, to include depression.  
Post service, the earliest indication of a psychiatric 
disorder appears in December 2003 VA treatment notes.  They 
reflect symptoms of depression and a positive depression 
screen; however, an additional assessment of the positive 
screen for depression indicated that the veteran did not meet 
the criteria for major depressive disorder.  In addition, a 
January 2005 VA treatment note reflects a negative depression 
screen.  Thus, the evidence is unclear as to whether the 
veteran currently has a psychiatric disorder, to include 
depression.  In this regard, the Board observes that there 
can be no valid claim for service connection in the absence 
of proof of a present disability.  See 38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The December 2003 VA treatment notes also reflect the 
veteran's report of having been treated for depression in the 
past; however, the record does not contain any medical 
evidence of prior treatment for depression since separation 
from service.  As such, he cannot benefit from the provisions 
of 38 C.F.R. § 3.307.  Further, he has not submitted any 
competent medical evidence linking any current psychiatric 
disorder, to include depression, to service.  

The Board acknowledges the veteran's contentions that he has 
a psychiatric disorder, to include depression, that is 
related to service.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones, supra; Espiritu, 
supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection a psychiatric disorder, to 
include depression.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

Rashes

In light of the above finding that the veteran's Lyme disease 
is not related to service, the Board finds the veteran's 
contention that he has rashes as an associated complication 
of Lyme disease to be unsupported by the record.  Moreover, 
service connection on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310.  

After review, the Board notes that the veteran's service 
medical records are negative for symptoms, treatment, or 
diagnosis of a rash.  Likewise, post-service evidence of 
record fails to show that the veteran currently has a rash.  
In this regard, the Board again observes that there can be no 
valid claim for service connection in the absence of proof of 
a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich, supra; Gilpin, supra; Brammer, supra.  
Furthermore, the veteran has not submitted any competent 
medical evidence linking any current disorder manifested by 
rashes to service.  

The Board acknowledges the veteran's contentions that he has 
rashes that are related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection rashes.  Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Initial Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran contends, in essence, that his service-connected 
right shoulder dislocation, left inguinal hernia, and scar 
associated with surgery for left inguinal hernia are more 
disabling than reflected in the original evaluations.  The 
veteran further contends that his right shoulder disability 
is a manifestation of his Lyme disease and that it has 
arthritis and is painful.  

Right Shoulder Dislocation

The veteran's right shoulder dislocation has been assigned a 
20 percent evaluation under Diagnostic Code 5202-5010, 38 
C.F.R. § 4.71a (2005).  The Board notes that the veteran's 
disability has been evaluated by analogy.  38 C.F.R. § 4.20 
(2005).

The Board observes that the veteran is right hand dominant 
and thus only the criteria regarding the major extremity will 
be discussed.

Under Diagnostic Code 5202, the following evaluations are 
assignable for other impairment of the humerus: 

Loss of head of (flail shoulder) - 80 percent; 
Nonunion of (false flail joint) - 60 percent; 
Fibrous union of - 50 percent; 
Recurrent dislocation of at scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
malunion of the humerus with marked deformity - 30 
percent; and
Recurrent dislocation of at scapulohumeral joint with 
infrequent episodes and guarding of movement only at 
shoulder level, or malunion of with moderate deformity - 
20 percent.

38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

After review, the Board finds that the preponderance of the 
evidence is against a finding for an initial disability 
rating in excess of 20 percent for the veteran's right 
shoulder dislocation.  In support of this finding, the Board 
notes the following evidence of record.

A February 2002 VA intestines examination report reflects 
that the veteran is right-hand dominant with normal posture 
and gait.  Examination of the extremities revealed 5/5 muscle 
strength and full range of motion without pain, discomfort, 
or crepitus.  

A February 2002 VA joints examination report reflects 
complaints of some aching and soreness, and that heavy 
pushing, pulling, and overhead work is difficult.  The 
veteran's right shoulder was repaired in February 1990 and 
since that time he has not had any recurrent dislocations.  
Examination of the shoulder revealed a well-healed anterior 
scar, and some soreness and tenderness anteriorly over the 
shoulder.  There was some mild generalized pain throughout 
range of motion, which was as follows: forward flexion to 180 
degrees, abduction to 160 degrees, and internal and external 
rotation to 90 degrees with pain throughout and at the 
extremes.  There was excellent strength in the rotator cuff 
and no signs of instability.  The diagnosis was residual 
postoperative dislocation of the right shoulder.

A December 2003 VA treatment note reflects a diagnosis of 
osteoarthritis of the right shoulder with a history of 
dislocation/repair in 1990.  

The above evidence fails to show that the veteran's right 
shoulder dislocation is reflective of recurrent dislocation 
of at scapulohumeral joint with frequent episodes and 
guarding of all arm movements, or malunion of the humerus 
with marked deformity.  Thus, a higher rating is not 
warranted under Diagnostic Code 5202.  In addition, the 
evidence does not show that his disability is reflective of 
limitation of motion of arm midway between side and shoulder 
level.  Thus, a higher rating is not warranted under 
Diagnostic Code 5201.  See Diagnostic Codes 5003, 5010.  

Although the veteran's right shoulder disability is 
productive of mild pain and slight functional impairment, the 
Board reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation, a rating greater than 20 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right shoulder dislocation.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 20 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Left Inguinal Hernia

The veteran's left inguinal hernia has been assigned a 
noncompensable evaluation under Diagnostic Code 7338, 38 
C.F.R. § 4.114 (2005).  

Under Diagnostic Code 7338, the following evaluations are 
assignable for inguinal hernia:

Large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable - 60 percent;
Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible - 30 percent; 
Postoperative recurrent, readily reducible and well 
supported by truss or belt - 10 percent; and 
Not operated, but remediable; or small, reducible, or 
without true hernia protrusion - 0 percent.

Id.

After review, the Board finds that the preponderance of the 
evidence is against a finding for an initial compensable 
disability rating for left inguinal hernia.  In support of 
this finding, the Board notes the following evidence of 
record.

A February 2002 VA intestines examination report reflects a 
history of surgical repair of the left hernia in 1986 while 
stationed in Germany.  Examination revealed an 8 cm scar over 
the left inguinal area, well-healed, with no tenderness in 
the area.  There was no tenderness in the abdomen upon 
palpation of the left inguinal area.  Bowel sounds were 
normoactive and the abdomen was soft.  The diagnosis was 
residual scar secondary to left inguinal hernia repair, well-
healed.

A December 2003 VA treatment note reflects that the abdomen 
was firm and nontender with active bowel sounds throughout 
all quadrants.

The Board finds that the above evidence presents a disability 
picture that more closely approximates the criteria for a 
noncompensable disability rating.  In this regard, the Board 
notes that the veteran's left inguinal hernia has been 
successfully reduced by surgery.  Although the veteran's left 
inguinal hernia has been operated on, it is not shown to be 
recurrent and needing a truss or belt for support.  Thus, a 
higher rating is not warranted under Diagnostic Code 7338.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left inguinal hernia.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell.  
In this regard, the Board notes that the veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide 
an additional basis for a disability rating in excess of zero 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Scar, Left Inguinal Hernia

The veteran's scar associated with left inguinal hernia 
surgery has been assigned a noncompensable evaluation under 
Diagnostic Code 7805, 38 C.F.R. § 4.118 (2005).  

Effective August 30, 2002, the regulations regarding the 
evaluation of skin diseases were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed 
his claim prior to August 30, 2002, the Board will consider 
the regulations in effect both prior to and since August 30, 
2002.

Regarding Diagnostic Code 7805, the Board observes that it 
was not changed by the August 30, 2002, amendment.  Thus, 
under both former and revised Diagnostic Code 7805, scars are 
rated on limitation of function of the affected part.  Based 
on the scar's proximity to the left hip, the Board notes that 
the veteran's scar would be rated on any limitation of 
function of the left hip and thigh.  

After review, the Board finds that the preponderance of the 
evidence is against a finding for an initial compensable 
disability rating for the scar associated with left inguinal 
hernia surgery.  In support of this finding, the Board notes 
the following evidence of record.

A February 2002 VA intestines examination report reflects a 
history of surgical repair of the left hernia in 1986 while 
stationed in Germany.  Examination revealed an 8 cm scar over 
the left inguinal area, well-healed, with no tenderness in 
the area.  The extremities had 5/5 muscle strength and full 
range of motion without pain or discomfort.  The diagnosis 
was residual scar secondary to left inguinal hernia repair, 
well-healed.  

A December 2003 VA treatment note reflects that the abdomen 
was firm and nontender with active bowel sounds throughout 
all quadrants.

The above evidence fails to show that the veteran's scar 
results in loss of range of motion of the lower extremities, 
i.e. hips and thighs.  Moreover, the evidence fails to show 
that the scar causes any pain that may limit range of motion.  
Thus, a higher rating is not warranted under Diagnostic Code 
7805 based on limitation of motion of affected parts.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's scar associated with surgery 
for left inguinal hernia.  After review, however, the Board 
observes that no other diagnostic code in effect either prior 
to or since August 30, 2002, provides for a higher rating.  
In this regard, the Board notes that the scar is superficial, 
well-healed, and 8 square cm, but not poorly nourished with 
repeated ulceration, tender or painful on examination, or 
unstable.  Thus, a higher rating is not warranted under 
Diagnostic Code 7803 or 7804 (effective prior to August 30, 
2002), or under Diagnostic Code 7801, 7802, 7803, or 7804 
(effective since August 30, 2002).

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell.  
In this regard, the Board notes that the veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide 
an additional basis for a disability rating in excess of zero 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
Bell's palsy, the appeal is denied.  

Service connection for Lyme disease is denied.  

Service connection for a psychiatric disorder, to include 
depression, is denied. 

Service connection for rashes is denied.  

An initial disability rating in excess of 20 percent for a 
right shoulder dislocation is denied.

An initial compensable disability rating for left inguinal 
hernia is denied.  

An initial compensable disability rating for a scar, left 
inguinal hernia, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


